IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00268-CR

MARCO ANTONIO LIZARDI RAMIREZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                       From the County Court at Law No. 2
                               Ellis County, Texas
                           Trial Court No. 1611428CR


                           MEMORANDUM OPINION


       Marco Antonio Lizardi Ramirez was convicted of the offense of driving while

intoxicated. On July 7, 2017, Ramirez filed a notice of appeal in the trial court indicating

his desire to appeal the conviction. Neither the Clerk’s Record nor the Reporter’s Record

have been filed. On October 25, 2017, this Court entered an order abating this appeal to

the trial court for a determination whether Marco Ramirez desired to continue the appeal

and whether he was receiving effective assistance of counsel. The trial court held a
hearing on November 15, 2017, but Ramirez did not appear at the hearing. His mother

testified that she is able to contact Ramirez in Mexico. Ramirez’s brother testified that he

might want to continue the appeal. The trial court did not find Ramirez to be indigent.

        On December 11, 2017, this Court issued a letter stating that Ramirez must make

arrangements to have the Clerk’s Record and the Reporter’s Record prepared and

provide payment for those records. This Court further stated that Ramirez must obtain

new counsel because his current retained counsel is suspended from practicing law. The

Court’s December 11 letter was sent to Ramirez’s address in Mexico and also to Ramirez’s

mother who indicated that she was able to contact him. Ramirez was instructed to pay

for the record and obtain counsel within 60 days from the date of the letter or the appeal

would be dismissed for want of prosecution. Ramirez has not made arrangements to

have the Clerk’s Record or Reporter’s Record prepared, and this Court has not been

notified that Ramirez has retained counsel.

        Our review of the record reveals that Ramirez has completely failed in his duty to

prosecute this appeal, to contact the Court, and to take any further action toward

prosecuting this appeal. As such, we dismiss this appeal, under our inherent authority,

for want of prosecution. See TEX. R. APP. P. 44.3; Ealy v. State, 222 S.W.3d 744, 745 (Tex.

App.—Waco 2007, no pet.) (citing Peralta v. State, 82 S.W.3d 724, 725-26 (Tex. App.—Waco

2002, no pet.)); see also Ex parte Gil, No. 10-16-00109-CR, 2017 Tex. App. LEXIS 192, at **2-

3 (Tex. App.—Waco Jan. 11, 2017, no pet.) (mem. op., not designated for publication).


Ramirez v. State                                                                       Page 2
                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 21, 2018
Do not publish
[CR25]




Ramirez v. State                                           Page 3